Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application relates a provisional application No.62/586.022 file on Nov 14, 2017 in which claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 35 USC 103 Rejection: At page 6 of the Applicant Arguments/Remark,  Applicant argues that Constants and Zammit fail to teach “a second measured value of the flight characteristic” and “an adjustment ot the energy state model”.  Examiner disagrees to the Applicant’s argument.
Constants teaches that a device 1 optimizes a slats and flaps allowing an airplane to satisfy the meeting at set points (set position with set speed).  The device 1 includes a set 2 which determines current values of the flight parameters of the airplane (see 6:14-21) and at 9:55-67+ & Fig.4 shows the airplane flies on each segment Sn.  The set 2 would obviously continue providing the determined values as the flight moving to one set point to another set point.

It would obviously to combine the teaching of Constants and Zammit for the aircraft’s navigation with more efficiency and safety.    
Thus, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constans (8864081) in view of Zammit (20160063867). 
With regard to claims 1, 9 & 17, Constans discloses and aircraft comprises: 
A sensor system for measuring a flight characteristic (set of information sources 2 determines the flight parameters of the airplane, see at least 6:6:22-25 & the set 2 could be the IRS, see at least 7:55-60); 

determine a first measured value of a flight characteristic of the aircraft at a first position of the aircraft (set 2 provide current values of the parameters such as the time, the air speed of the airplane, and etc., see at least 7:62-8:7);
execute at least one flight maneuver between the first time and second time of the aircraft (Fig.4 shows a graph to present Sn segment at different times, see at least 9:55-60) 
execute at least one flight maneuver between the first position and a second position of the aircraft (Fig.4 shows a graph presents Sn segments with point (equivalent to position) and time, see at least 9:55-60) ; 
generate a predicted energy change in segments between the first position and the second position based on the at least one flight maneuver and an energy state model (a predicted energy profile on the way being detailed based on information received from set 2, models database 3 and interface mean 4, see at least 9:5-15+);
determine a second measured value of the flight characteristic of the aircraft at the second position (determine a set of parameters at the end of the each segment, see at least 10:34-60); 
Contans fails to teach generating an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Contans by including to generating an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change as taught by Zammit for improving aircraft system that is capable of determining the required adjustment to the aircraft’s energy (see the summary for supporting the statement). 

With regard to claims 2, 10 & 18, Zammit teaches that the one or more data processors are configured to execute the instructions to generate the predicted energy change as a specific excess power of the aircraft based on an aircraft configuration and throttle position (see at least [003]-[0038]+). 

With regard to claims 3, 11 & 19, Contans teaches that the one or more data processors are configured to execute the instructions to determine the first measured value and the second measured value as values of True Airspeed (IAS) as the flight characteristic. 

With regard to claims 5, 13 & 20, Zammit teaches that the one or more data processors are configured to execute the instructions to categorize the Pserror as a type of error on the actual performance based on a trend in the Pserror over time (energy constraint 124, see at least [0040]+).

With regard to claims 6 & 14, Zamit teaches that the one or more data processors are configured to execute the instructions to categorize the Pserror as an incorrect weight type of error in response to a static Pserror during an initial climb phase of flight (see at least [0069]-[0071]). 

With regard to claims 8 & 16, Zammit teaches that the one or more data processors are configured to execute the instructions to determine whether a potential aircraft trajectory complies with a flight envelope based on the energy state model and the adjustment (a boundary of an ellipse 148, see at least [0069]-[0070]).

Allowable Subject Matter
Claims 4, 7, 12 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NGA X NGUYEN/Primary Examiner, Art Unit 3662